—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCabe, J.), entered October 7, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The submissions of the defendant, including, inter alia, the affirmed reports of two physicians who examined the plaintiff on behalf of the defendant, established a prima facie case (see, CPLR 3212 [b]) that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). In opposition, the plaintiff failed to raise a triable issue of fact (see, Hewan v Callozzo, 223 AD2d 425; Zuckerman v Karagjozi, 247 AD2d 536). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment. Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.